OPINION
Defendant-appellant James Wright appeals from his conviction and sentence, following a guilty plea, for two counts of Assault Upon a Police Officer. Wright's counsel has filed a brief pursuant to Anders v. California (1967), 386 U.S. 738,18 L.Ed.2d 493, 87 S.Ct. 1396, in which he has analyzed potential issues, and has concluded that none have arguable merit.
We have independently reviewed the record, in accordance withAnders v. California, supra, and we agree with Wright's counsel.
Wright sought to withdraw his guilty plea, just prior to sentencing, upon the ground that his trial counsel had not adequately communicated with him, and upon the ground that he was "signing papers for a whole different deal than what he's [Wright's counsel] telling me."
We have reviewed the transcript of the hearing at which Wright's guilty plea was tendered and accepted, and we agree with his appellate counsel that his claim that he was misled has no arguable merit. The trial court patiently explained to him, when his plea was tendered and accepted, the nature of the charges to which he was pleading guilty, and the possible sentences that might be imposed. Although there was some discussion, at that time, of the possibility that Wright might receive a split sentence, or community control sanctions involving treatment for his alcohol problems, the record reflects that Wright showed no interest in obtaining treatment for his alcohol problems.
Based upon our review of the record, we conclude that the trial court appropriately denied Wright's motion to withdraw his plea, and that the sentence imposed, seventeen months upon each charge, to be served consecutively, was appropriate in view of Wright's history, and the nature of the offenses. In this connection we note that Wright's pre-sentence investigation report is part of the record that we have reviewed.
Based upon our independent review of the record, we agree with Wright's appellate counsel that there are no issues for review having arguable merit. Accordingly, the judgment of the trial court is Affirmed.
BROGAN and GRADY, JJ., concur.
Copies mailed to:
William F. Schenck
Robert K. Hendrix
William A. Shira, III
James Wright
Hon. M. David Reid